Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/22, 10/5/22, and 8/5/22 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nilsson (US 2011/0081193) (see IDS). 
RE claim 1, Nilsson (US 2011/0081193) discloses a grabber assembly (see Figs. 1-5) comprising: a carriage (1, 2) (See Exhibit A); a pin (20 or 30) extending through a bushing (45, 46) of a grabber arm (40), the bushing pivotally coupled with the pin; a first adapter (21 or 31) coupled with the carriage (1, 2) and configured to receive a first end of the pin; a second adapter (21 or 31) coupled with the carriage and configured to receive a second end of the pin (20); and a sleeve (22 or 32) extending co-cylindrically with the pin (20), the sleeve (22) positioned within a central bore of the bushing between the bushing (45. 46)and the pin (20).             
 				Exhibit A
                
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

RE claim 3, Nilsson’s grabber assembly (US 2011/0081193) (see Exhibit A) teaches that the first end of the pin (20) is removably fixedly coupled with the first adapter (21) and the second end of the pin (20) is removably fixedly coupled with the other adapter (21) which could be considered as a second adapter (21).
RE claim 4, Nilsson’s grabber assembly (US 2011/0081193) also shows that the first end of the pin (20) is integrally formed with the first adapter (21) and rotatably coupled with the first adapter.
RE claim 5, Figs. 1 and 2 of Nilsson’s grabber assembly (US 2011/0081193) provide that the first adapter (21) is removably fixedly coupled with the carriage (2), and the second adapter (21) is removably fixedly coupled with the carriage.
RE claim 6, Fig. 1 of Nilsson’s grabber assembly (US 2011/0081193) also employs that the bushing (45, 21), the pin, the first adapter (21), the second adapter (21), and the sleeve (22) are co-axial.
RE claim 7, Figs. 1 and 2 of Nilsson’s grabber assembly (US 2011/0081193) disclose that grabber arm (1, 2) and the bushing (45, 46) are configured to rotate or pivot relative to the sleeve and the pin; or the grabber arm, the bushing, and the sleeve are configured to rotate or pivot relative to the pin.
   				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson’s grabber assembly (US 2011/0081193) (see IDS) in view of Moilanen et al. (US 2002/0079713) (See IDS). 
Nilsson’s grabber assembly (US 2011/0081193), as presented above, does not specifically show the sleeve is manufactured from or include a polymeric material. However, Figs. 14A and 15A) of Moilanen et al. (US 2002/0079713) teach that a gripping pad (129) being made of polymeric material (see paragraph [0097]).  Thus, it would have been obvious to one of ordinary skill in the lifting and supporting art before the effective filing date of the invention to provide a polymeric material on the sleeve of Nilsson’s grabber assembly (US 2011/0081193) as taught by Moilanen et al. (US 2002/0079713) to provide a damping means and endurance to a user. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson’s grabber assembly (US 2011/0081193) in view of Powell (4,810,020). 
Nilsson’s grabber assembly (US 2011/0081193), as presented above, shows a pin (20 or 30), but does not specifically show the first end and the second end of the pin each include a step, wherein the step is defined between a central portion of the pin and end portions of the pin, or the first end and the second end of the pin each include a step, wherein the step is defined between a central portion of the pin and end portions of the pin. However, Fig. 4 of Powell (4,810,020) teaches the first end and the second end of the pin (16) each end includes a step, wherein the step is defined between a central portion of the pin and end portions of the pin wherein the end portions of the pin are received within the first sleeve or the first adapter, and the second sleeve or the second adapter. Thus, it would have been obvious to one of ordinary skill in the lifting and supporting art before the effective filing date of the invention to provide a pin with a larger central portion and steps on each distal end with smaller diameter on the Nilsson’s grabber assembly (US 2011/0081193) as taught by Powell (4,810,020) to firmly receive the adaptors.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson’s grabber assembly (US 2011/0081193) in view of Howell et al. (US 2013/0057007).  
 Nilsson (US 2011/0081193) discloses a grabber assembly (see Figs. 1-5) comprising: a carriage (1, 2) (See Exhibit A); a pin (20) a pin (20) fixedly coupled with a grabber arm (2); a first adapter (45) coupled with the carriage (2) and configured to receive a first end of the pin to pivotally couple with the pin; a second adapter (45) coupled with the carriage and configured to receive a second end of the pin (20) to pivotally couple with the pin; a sleeve (22) positioned within an aperture of the first adapter (45) between the first adapter (45) and the first end of the pin (20); and a second sleeve (22), another sleeve) positioned within an aperture of the second adapter (45) between the second adapter and the second end of the pin (20), but does not show a first grabber arm and a second grabber arm are configured to cooperatively pivot to releasably grasp a refuse container. However, Howell et al. (US 2013/0057007) teaches Figs. 2-4 of Howell et al. (US 2013/0057007) teaches show a first grabber arm (110) and a second grabber arm (120) are configured to cooperatively pivot to releasably grasp a refuse container. Thus, it would have been obvious to one of ordinary skill in the lifting and supporting art before the effective filing date of the invention to provide a pin with a larger central portion and steps on each distal end with smaller diameter on the Nilsson’s grabber assembly (US 2011/0081193) as taught by Howell et al. (US 2013/0057007) to firmly grasp the object. 
  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson’s grabber assembly (US 2011/0081193) and Howell et al. (US 2013/0057007) and further in view of Powell (4,810,020). 
Nilsson’s grabber assembly (US 2011/0081193), as presented above, shows a pin (20 or 30), but does not specifically show the first end and the second end of the pin each include a step, wherein the step is defined between a central portion of the pin and end portions of the pin, or the first end and the second end of the pin each include a step, wherein the step is defined between a central portion of the pin and end portions of the pin. However, Fig. 4 of Powell (4,810,020) teaches the first end and the second end of the pin (16) each end includes a step, wherein the step is defined between a central portion of the pin and end portions of the pin wherein the end portions of the pin are received within the first sleeve or the first adapter, and the second sleeve or the second adapter. Thus, it would have been obvious to one of ordinary skill in the lifting and supporting art before the effective filing date of the invention to provide a pin with a larger central portion and steps on each distal end with smaller diameter on the Nilsson’s grabber assembly (US 2011/0081193) as taught by Powell (4,810,020) to firmly receive the adaptors.  

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson’s grabber assembly (US 2011/0081193) in view of Thomas, Jr. (4,392,774). 
RE claim 18, Nilsson’s grabber assembly (US 2011/0081193), as presented above, discloses a grabber assembly (See Figs. 1-5) comprising: a carriage ((1); an adapter assembly configured to pivotally couple a grabber arm (40, 5) with the carriage, the adapter assembly comprising a first adapter (21) and a second adapter (21), each removably coupled with the carriage, wherein a pin (20) extends between the first adapter and the second adapter, the pin (20) pivotally coupling the grabber arm with the carriage; and a hydraulic cylinder (50) configured to extend and retract to pivot the grabber arm (40) relative to the carriage, wherein the cylinder is configured to pivotally couple with the grabber arm (40, 5) at a first end of the cylinder and pivotally couple with the carriage at a second end of the cylinder through a mount assembly, but does not specifically show that the cylinder (50) is a double-action cylinder. However, Fig. 5 of Thomas, Jr. (4,392,774) teaches a grabber powered by a double-action cylinder (45) (see Col. 4, lines 50-60). Thus, it would have been obvious to one of ordinary skill in the lifting and supporting art before the effective filing date of the invention to provide a double-action cylinder on the Nilsson’s grabber assembly (US 2011/0081193) as taught by Thomas, Jr. (4,392,774) to provide the required power to a user.  
RE claim 20, Fig. 1 of Nilsson’s grabber assembly (US 2011/0081193) also employs that the bushing (45, 21), the pin, the first adapter (21), the second adapter (21), and the sleeve (22) are co-axial.
      				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,427,401. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent recites “a grabber assembly comprising: a carriage; a pin extending through a bushing of a grabber arm, the bushing pivotally coupled with the pin; a first adapter or member coupled with the carriage and configured to receive a first end of the pin; a second adapter or member coupled with the carriage and configured to receive a second end of the pin; and a sleeve extending co-cylindrically with the pin, the sleeve positioned within a central bore of the bushing between the bushing and the pin wherein the sleeve is manufactured from or include a polymeric material; wherein the first end of the pin is removably fixedly coupled with the first adapter and the second end of the pin is removably fixedly coupled with the second adapter; wherein the first end of the pin is integrally formed with the second adapter and rotatably coupled with the first adapter; wherein the first adapter is removably fixedly coupled with the carriage, and the second adapter is removably fixedly coupled with the carriage; wherein the bushing, the pin, the first adapter, the second adapter, and the sleeve are co-axial; and wherein at least one of: the grabber arm and the bushing are configured to rotate or pivot relative to the sleeve and the pin; or the grabber arm, the bushing, and the sleeve are configured to rotate or pivot relative to the pin.” 

Allowable Subject Matter
Claims 8, 9, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson; Thomas E. and PITZER KENNETH H invent a bushing pivot connection. 
Hodgins; J. Kevin provides a damped mechanical connection.
Harr; Joakim and Mitchell; Johnny D. show a connecting rotation. 
Hodson; Raymond William, Johnson; Thomas E., and Cullings; Harold L. disclose a pivot connection assembly. 
Stamey; John shows a connecting and adapting a grapple assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3651